Case 2:19-cv-02495-ODW-KS Document 45 Filed 04/23/20 Page 1 of 2 Page ID #:309


1
2
3
4
5
6                                                                  JS-6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10   JENNIFER RENNICK, on behalf of                Case No.: CV 2:19-02495-ODW(KS)
     herself, and all others similarly situated,
11                                                 CLASS ACTION
                         Plaintiff,
12         v.                                      ORDER OF DISMISSAL
13   NPAS SOLUTIONS, LLC.,
14
                         Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                Rennick v. NPAS Solutions, LLC. No. CV 2:19-02495-ODW-KS
                           [PROPOSED] ORDER OF DISMISSAL
Case 2:19-cv-02495-ODW-KS Document 45 Filed 04/23/20 Page 2 of 2 Page ID #:310


1          Having considered the parties’ Stipulation for Dismissal, the above-entitled
2    action is hereby dismissed with prejudice as to all individual claims asserted by
3    Plaintiff against Defendant, and without prejudice as to the class action claims
4    asserted in the lawsuit pursuant to Federal Rule of Civil Procedure 41(a).
5          Each. party shall bear its own costs and fees.
6          IT IS SO ORDERED.
7
8    DATED: April 23, 2020
                                              UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1

              Rennick v. NPAS Solutions, LLC. No. CV 2:19-02495-ODW-KS
                         [PROPOSED] ORDER OF DISMISSAL
